Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5th March 2021 and 3rd June 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al (US 2018/0324090 A1).
Claim 19 (similarly Claim 1). Duncan shows a computing device (fig. 9) comprising:  	a memory ([0091]: memory); and  	processing circuitry in communication with the memory (fig. 9: control circuitry; [0043]: processor), the processing circuitry and memory being configured to:  	obtain a plurality of paths through a network comprising one or more network nodes ([0048]: the MFID is loaded as the label immediately below the Source-Node-Segment-ID on the label stack),  	each path of the plurality of paths representing a different sequence of links connecting pairs of the network nodes from a source to a destination ([0048]: following the “all-pairs SPF” calculation described herein, every node can determine whether it lies on the SPF route for this specifically pruned tree, and hence whether forwarding state needs be installed; [0054]: the label on the stack below the IGP-Node Segment label specifying the unicast destination as the proxy-root is the IGP-Source-Node label, which specifies that the shortest path broadcast tree rooted at that point is to be followed downstream);  	compute one or more lists of segments identifiers (SIDs) that satisfy each path of the plurality of paths ([0049]-[0050]: this capability requires the “POP” of the Source-Node-Segment-ID, parsing of the multicast identifier in the field above to identify the (subset) of active egress ports, and “PUSHing” of the Source-Node-Segment-ID prior to forwarding; [0065]: the S-MPLS or Multicast for SR network illustrates a point-to-multipoint (P2MP) tree for a multicast label, a multipoint-to-point (MP2P) tree for a unicast label, and optimal trees for different SIDs (Service Instance Virtual Local Area Network ID)); and  	program the network to forward network traffic based at least on the one or more lists of SIDs ([0033]: the node 12c advertises the adjacency label “9003” in IS-IS, e.g. via a simple sub-Type Length Value (TLV) extension, and the node 12c is the only node to install the adjacency segment in its forwarding table for use by the data plane; [0088]: the SID 504 (per-group multicast-specific from SRGB) is advertised by the node Z. Then nodes B, C, Q, R advertise group “listener” wherein after computing, nodes B, C, P, Q, R, V generate an appropriate forwarding state based on pruning of the broadcast “template” tree, installing and maintaining the desired active sub-tree for the current listeners and the “listener” membership is indicated by reciprocal flooding of the group SID 504).
Claim 20. Duncan shows a non-transitory computer-readable storage medium encoded with instructions (fig. 9: control circuitry; [0091]: memory) that, when executed, cause one or more programmable processors to:  	obtain a plurality of paths through a network comprising one or more network nodes ([0048]: the MFID is loaded as the label immediately below the Source-Node-Segment-ID on the label stack),  	each path of the plurality of paths representing a different sequence of links connecting pairs of the network nodes from a source to a destination ([0048]: following the “all-pairs SPF” calculation described herein, every node can determine whether it lies on the SPF route for this specifically pruned tree, and hence whether forwarding state needs be installed; [0054]: the label on the stack below the IGP-Node Segment label specifying the unicast destination as the proxy-root is the IGP-Source-Node label, which specifies that the shortest path broadcast tree rooted at that point is to be followed downstream);  	compute one or more lists of segments identifiers (SIDs) that satisfy each path of the plurality of paths ([0049]-[0050]: this capability requires the “POP” of the Source-Node-Segment-ID, parsing of the multicast identifier in the field above to identify the (subset) of active egress ports, and “PUSHing” of the Source-Node-Segment-ID prior to forwarding; [0065]: the S-MPLS or Multicast for SR network illustrates a point-to-multipoint (P2MP) tree for a multicast label, a multipoint-to-point (MP2P) tree for a unicast label, and optimal trees for different SIDs (Service Instance Virtual Local Area Network ID)); and  	program the network to forward network traffic based at least on the one or more lists of SIDs ([0033]: the node 12c advertises the adjacency label “9003” in IS-IS, e.g. via a simple sub-Type Length Value (TLV) extension, and the node 12c is the only node to install the adjacency segment in its forwarding table for use by the data plane; [0088]: the SID 504 (per-group multicast-specific from SRGB) is advertised by the node Z. Then nodes B, C, Q, R advertise group “listener” wherein after computing, nodes B, C, P, Q, R, V generate an appropriate forwarding state based on pruning of the broadcast “template” tree, installing and maintaining the desired active sub-tree for the current listeners and the “listener” membership is indicated by reciprocal flooding of the group SID 504).
Claim 12. Duncan shows the method of claim 1, further comprising:  	obtaining, by the computing device, one or more user preferences ([0045]: application of the lexicographic tie-breaking procedure to equal cost paths may be preceded by an initial assessment of path preference based on the number of leaves which can be served by each candidate path);  	sorting the one or more lists of SIDs according the one or more user preferences ([0070]: when equal cost paths are detected tie-breaking ranks them so as to maximize diversity); and  	selecting a preferred one or more lists of SIDs based on the sorted one or more lists of SIDs, wherein programming the network to forward network traffic based at least on the one or more lists of SIDs comprises programming the network with the preferred one or more lists of SIDs ([0081]: the same tie-breaking procedure can include ranking equal cost paths based on a number of reachable service end-points on each path wherein the source-rooted broadcast tree can be divided into a plurality of mutually exclusive subset trees with each subset rooted on a different intermediate node, and the forwarding for each of the plurality of mutually exclusive subset trees can include pushing, at a source node, an outer Segment Routing destination label corresponding to a different intermediate node on top of the source node segment label, forwarding the multicast packet to the different intermediate node based on the outer label).
Claim 13. Duncan shows the method of claim 12, wherein the one or more user preferences comprises one or more of minimize list of SIDs lengths, minimize a number of lists of SIDs, prefer a type of SID, or prefer more stable paths under link failures ([0037]: the Source Node Segments are advertised by the IGP throughout the SR domain exactly as described in [draft-filsfils-rtgwg-segment-routing] for other segment types).
Claim 14. Duncan shows the method of claim 1, wherein the computing device comprises one of a controller for the network or a network node of the one or more network nodes (fig. 9 and 14).
Claim 17. Duncan shows the method of claim 1, wherein computing one or more lists of SIDs that satisfy each path of the plurality of paths comprises:  	identifying one or more identified network nodes, of the network nodes, that collectively join all paths of the plurality of paths ([0048]: the MFID is advertised via the IGP (as is done for Source-Node-SIDs), thereby allowing all nodes in the domain to compute the SPF multicast trees required to join the endpoints specified by the MFID, and their positions on those tree); and  	generating at least one of the one or more lists of SIDs to include a SID for the one or more identified network nodes ([0048]: the MFID is loaded as the label immediately below the Source-Node-Segment-ID on the label stack, following the “all-pairs SPF” calculation described herein, every node can determine whether it lies on the SPF route for this specifically pruned tree, and hence whether forwarding state needs be installed).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al in view of White et al (US 2018/0262392 A1).
Claim 2. Duncan shows the method of claim 1, wherein  	each link represented in the plurality of paths has a metric ([0040]: path costs).Duncan does not very expressly describe wherein computing the one or more lists of SIDs further comprises  	computing, based on the metrics for the links, an equidistant metric graph rooted at the source, the equidistant metric graph comprising metric graph nodes and directed edges representing the links,  	each metric graph node of the metric graph nodes representing at least one network node, of the one or more network nodes, that are a same distance from the source along at least one path, of the plurality of paths, based on the metrics for the links represented in the plurality of paths. White teaches feature of computing, based on the metrics for the links, an equidistant metric graph rooted at the source ([0027]: the node may identify a longest loop-free path 208 in remote SPT 204 as a path in remote SPT 204 with the most hops from the root of remote SPT 204 (i.e. a node that is farthest away from the node) to another node in the network), the equidistant metric graph comprising metric graph nodes and directed edges representing the links ([0027]: if longest loop-free paths 206-208 have equal lengths 210-212, difference 214 may be calculated as 0, indicating that the node is on the edge of the topology), each metric graph node of the metric graph nodes representing at least one network node, of the one or more network nodes, that are a same distance from the source along at least one path, of the plurality of paths, based on the metrics for the links represented in the plurality of paths (see above).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement features as taught by White in the method of Duncan to facilitate automatically detecting roles of nodes in layered network topologies for use in configuring nodes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al in view of Allan (US 2015/0156106 A1).
Claim 15. Duncan shows the method of claim 1; Duncan does not expressly describe wherein computing one or more lists of SIDs that satisfy each path of the plurality of paths comprises:  	identifying two or more of the network nodes, on respective paths of the plurality of paths, that are equidistant from the source; and  	generating at least one of the one or more lists of SIDs to include a SID for the two or more of the network nodes.Allan teaches features of  	identifying two or more of the network nodes, on respective paths of the plurality of paths, that are equidistant from the source ([0070]: if there are multiple paths meeting the required criteria, for example, having an equal distance or cost (i.e. lowest e2e metrics) in the network between two nodes, then this path set can be provided to the sorting module 211 and/or load distribution module 213 to determine which to utilize); and  	generating at least one of the one or more lists of SIDs to include a SID for the two or more of the network nodes ([0070]: the shortest path search module 209 can be used to determine the sets of candidate paths between all node pairs in the network topology or the shortest path search module 209 may restrict the search to all nodes pairs in the network topology that contribute load, e.g. for a particular service that can be identified by an I-SID, both the all nodes and the all load sourcing or sinking node embodiments are referred to herein as an “all pairs” computation).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Allan in the method of Duncan to facilitate selecting between equal cost paths toward either producing minimal cost shortest path multicast trees or maximizing unicast path diversity in the multiple ECT sets that are generated.
---------- ---------- ----------
Allowable Subject Matter
Claims 3 – 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Shen et al, US 20150372915 A1: a router has a shape graph that is a compressed form of a trie that represents routing information for routing data packets in a network, and an update data structure that includes plural entries corresponding to nodes of the shape graph, the plural entries containing count values indicating respective numbers of nodes of the tie represented by the corresponding nodes of the shape graph, wherein the router incrementally updates the shape graph as a portion of the routing information changes, where the incremental updating uses information in the update data structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        2nd September 2022